DETAILED ACTION
“Device for Compressing Blocks of Insulation and Method for Compressing Blocks of Insulation”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
	Such limitations include “means for adjusting a cross-sectional area” in clm. 5. A review of the Specification reveals that the corresponding structure for this limitation is an adjustable wall or equivalent (¶0013).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, claim 2 recites “protrusions, such as ribs or nail-like protrusions;” it is unclear if the protrusions are limited to ribs or nail-like protrusions or if any protrusions fall within the scope of the claim. 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 5 recites the limitation “compressed thermal insulation material” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the term “compressed thermal insulation material” corresponds to the term “ compressed blocks of insulation” as set forth in parent claim 1, or if the “compressed thermal insulation material” defines a different aspect of the invention. Claim 6 also recites the limitation “compressed thermal insulation material” and is deemed indefinite for the same reason.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “each portion of the block” in ln. 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what constitutes a “portion of the block” as no portions have previously been defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strautmann (US 8,109,210 B2).
Regarding Claim 1
Strautmann discloses a device (1, fig. 2) for compressing thermal insulation material (paper: 50; col. 1, ln. 6-8) into blocks (5.1-5.n; Examiner notes the blocks formed may be used as “blocks of insulation;” thus Strautmann is considered to teach this intended use limitation) comprising:
a support surface (14) for the compressed blocks of insulation (5.1-5.n), 
a compression device (17) with a compression surface (17), and
a feeding device (30/31) for feeding thermal insulation material (50; col. 8, ln. 49-55), 
wherein the compression device (17) is adapted for reciprocal movement between a first position (upper position: fig. 2), wherein the feeding device (30/31) is allowed to feed thermal insulation material (50) to a position on the support surface (14; col. 9, ln. 10-14), and a second position (lower position; col. 9, ln. 51-55), and
wherein during movement from the first position to the second position of the compression device (17), thermal insulation material (50) fed by the feeding device (30/31) is compressed (col. 9, ln. 51-63).
Regarding Claim 4:
Strautmann discloses the device according to claim 1.
Strautmann further teaches that the device comprises a driving device (18) for operating the compression device (17) by hydraulic, pneumatic or electrical power, such as a rotating electrical machine (col. 9, ln. 15-18; in this case, the compression device (17) is driven by a hydraulic drive (18)).
Regarding Claim 5:
Strautmann discloses the device according to claim 1.
Strautmann further teaches that the device comprises means (12) for adjusting a cross-sectional area of compressed thermal insulation material (col. 10, ln. 65 - col. 11, ln. 3).
Regarding Claim 6:
Strautmann discloses the device according to claim 5.
Strautmann further teaches wherein the means for adjusting a cross-sectional area of compressed thermal insulation material (12) comprises an adjustable wall (12; col. 10, ln. 65 - col. 11, ln. 3); preferably a vertically adjustable upper wall, which, when the adjustable wall is adjusted, adjusts the area of an opening defined by the adjustable wall, two side walls and the support surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strautmann (US 8,109,210 B2) - as applied to claim 1, above - in view of Bynelius (US 2013/0020422 A1).
Regarding Claim 2:
Strautmann discloses the device according to claim 1.
Strautmann teaches that the material to be compressed (50)/”thermal insulation material” is paper (col. 1, ln. 6-8).
Strautmann does not specify wherein the thermal insulation material is loose- fill cellulose thermal insulation material.
Bynelius teaches that used paper is known for use as loose-fill cellulose thermal insulation material (¶0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the used paper material of Strautmann may be utilized as loose-fill cellulose thermal insulation material to form thermal insulation blocks. One of ordinary skill in the art would have been motivated to utilize the used paper material of Strautmann in this manner because, as Bynelius teaches, used paper is commonly utilized as loose-fill cellulose thermal insulation material (¶0002).
Regarding Claim 7:
Strautmann discloses the device according to claim 1.
Strautmann does not specify wherein, the device is adapted to compress the thermal insulation material to a density of at least 160 kg/m3.
Bynelius teaches a device for shredding compressed blocks of thermal insulation comprising paper; the thermal insulation material to be shredded has been compressed to a density of at least 160 kg/m3 (¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strautmann to 3. One of ordinary skill in the art would have been motivated to make this modification in order to provide thermal insulation blocks that can be transported to a building site efficiently - without taking up excess space in the cargo area of a truck - as taught by Bynelius (¶0004 and ¶0013).
Regarding Claim 8:
Strautmann discloses a method for compressing paper (50; col. 1, ln. 1-3) into a block (5, fig. 5), comprising the steps:
a) feeding an amount of paper material (50) to a support surface (14, fig. 2; col. 8, ln. 49-55),
b) compressing the amount of paper material (50) fed in step a), thereby creating a block of compressed paper (5.1; col. 9, ln. 51-63),
c) feeding an additional amount of paper material (50) to the support surface (14; for formation of partial blocks (5.2-5.n) as in fig. 4),
d) compressing the additional amount of paper material fed in step c), adding compressed paper material to the block of compressed paper (5.1; col. 9, ln. 51-63 & col. 10, ln. 41-45), and 
e) repeating steps c) and d) until the block of compressed paper (5) has a predetermined size (AxBxC; fig. 4-5).
	Strautmann is silent as to whether the paper compressed into a block is loose-fill cellulose thermal insulation material compressed into a block of insulation.
	Bynelius teaches that known blocks of thermal insulation material may be formed by paper (as loose-fill cellulose thermal insulation material; ¶0002).
	It would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 9:
Strautmann in view of Bynelius teaches the method according to claim 8. 
Strautmann does not specify wherein the thermal insulation material is compressed to a density of at least 160 kg/m3.
Bynelius teaches a device for shredding compressed blocks of thermal insulation comprising paper; the thermal insulation material to be shredded has been compressed to a density of at least 160 kg/m3 (¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Strautmann to compress the paper material to a density of at least 160 kg/m3. One of ordinary skill in the art would have been motivated to make this modification in order to provide thermal insulation blocks that can be transported to a building site efficiently - without taking up excess space in the cargo area of a truck - as taught by Bynelius (¶0004 and ¶0013).
Regarding Claim 10:
Strautmann in view of Bynelius teaches the method according to claim 8. 
Strautmann teaches that block (5, fig. 5) comprises up to 10 portions (5.1-5.n), each portion is compressed to a thickness of C/n, where “C” is the total width of the 
Strautmann does not specify wherein each portion of the block is compressed to a thickness of between 0.5 - 1.0 inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Strautmann such that each portion of the block is compressed to a thickness of between 0.5 - 1.0 inch. One of ordinary skill in the art would have been motivated to make this change because optimizing the size of the press chamber (and thus the width of portions (5.1-5.n)) to a small size is known to reduce the cost/weight of the apparatus and improve compaction by reducing the forces necessary to compress each portion, as taught by Strautmann (col. 3, ln. 29-49).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strautmann (US 8,109,210 B2) - as applied to claim 1, above - in view of Davis et al (US 4,669,374; hereafter “Davis”). 
Regarding Claim 3:
Strautmann discloses the device according to claim 1.
Strautmann does not disclose wherein the compression surface is provided with protrusions, such as ribs or nail-like protrusions.
Davis teaches that in device for compressing material into blocks (fig. 1), the compression surface of a compression device (40/42) may include ribs (43; fig. 4) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Strautmann to include protrusions (ribs) on the compression surface. One of ordinary skill in the art would have been motivated to make this addition in order to form grooves in the formed block; these grooves aid in binding multiple blocks to one another, as taught by Davis (col. 2, ln. 60-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show compression devices with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725